Title: From Thomas Jefferson to John Peter Van Ness, 11 February 1809
From: Jefferson, Thomas
To: Van Ness, John Peter,Cranch, William


                  
                     Feb. 11. 09.
                  
                  Th: Jefferson presents his compliments to Colo. Van-Ness & Judge Craunch, and returns the draught of the answers to the interrogatories in the form in which he can make oath to them, which he will be ready to do any forenoon that it may suit them to do him the favor of calling on him.
               